                 Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 1 of 11



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   JENNIFER B. NGUYEN,
10                                                          No.
                                              Plaintiff,
11
            v.                                              COMPLAINT—CLASS ACTION
12
     TRAVELERS CASUALTY INSURANCE                           JURY DEMAND
13   COMPANY OF AMERICA,

14                                      Defendants.
15
                                         I.         INTRODUCTION
16

17          Plaintiff, Jennifer B. Nguyen, DDS, PLLC, individually and on behalf of all others

18   similarly situated members of the defined national claims (the “Class Members”), by and through

19   the undersigned attorneys, brings this class action against Travelers Casualty Insurance of America
20
     (“Defendant” or “Travelers”) and alleges as follows based on personal knowledge and information
21
     and belief:
22
                                  II.    JURISDICTION AND VENUE
23
            1.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness
24

25   Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship

26   from Defendant, there are 100 or more Class members nationwide, and the aggregate amount in

     COMPLAINT—CLASS ACTION - 1                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
                  Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 2 of 11



 1   controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiffs’ state
 2   law claims under 28 U.S.C. § 1367.
 3
             2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the
 4
     Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing
 5
     occurred in this District and the state of Washington, and Defendant has sufficient contacts with
 6

 7   this District and the state of Washington.

 8           3.       Venue is proper in the Western District of Washington pursuant to 28 U.S.C.

 9   §1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at
10   issue in this Complaint arose in this District. Plaintiff’s place of business is located in Seattle,
11
     WA, King County. This action is therefore appropriately filed in the Seattle Division because a
12
     substantial portion of the events giving rise to this lawsuit arose in King County.
13
                                               III.    PARTIES
14
             4.       Plaintiff Jennifer B. Nguyen, DDS, PLLC, DBA Seattle Smiles Dental, owns and
15

16   operates a dentistry practice located at 1325 4th Avenue, Suites 1230 and 1202, Seattle,

17   Washington, 98101.
18           5.       Defendant Travelers Casualty Insurance Company of America, is an insurance
19
     carrier incorporated and domiciled in the State of Connecticut, with its principal place of
20
     business in Connecticut.
21
                                      IV.     NATURE OF THE CASE
22
             6.       Due to COVID-19 and a state-ordered mandated closure, Plaintiff cannot provide
23

24   dentistry services. Plaintiff intended to rely on her business insurance to keep her business alive.

25   This lawsuit is filed to ensure that Plaintiff and other similarly-situated policyholders receive the
26   insurance benefits to which they are entitled and for which they paid.

     COMPLAINT—CLASS ACTION - 2                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                  Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 3 of 11



 1           7.       Defendant Travelers Casualty Insurance Company of America (Travelers) issued
 2   one or more insurance policies to Plaintiff, including Businessowners Property Coverage and
 3
     related endorsements, insuring Plaintiff’s property and business practice and other coverages,
 4
     with effective dates of November 1, 2019 to November 1, 2020.
 5
             8.       Plaintiff’s business property includes property owned and leased by Plaintiff and
 6

 7   used for general business purposes for the specific purpose of dentistry and other business

 8   activities.

 9           9.       Travelers’ Businessowners Property Coverage promises to pay Plaintiff for risks
10   of “DIRECT PHYSICAL LOSS” to covered property and includes coverage for risks of both
11
     “loss of or damage to” covered property.
12
             10.      Travelers’ Businessowners Property Coverage provides Plaintiff with Business
13
     Income Coverage, Extra Expense Coverage, Extended Business Income Coverage and Civil
14

15   Authority Coverage.

16           11.      Plaintiff paid all premiums for the coverage when due.

17           12.      On or about January 2020, the United States of America saw its first cases of
18
     persons infected by COVID-19, which has been designated a worldwide pandemic.
19
             13.      In light of this pandemic, Washington Governor Jay Inslee issued certain
20
     proclamations and orders affecting many persons and businesses in Washington, whether
21
     infected with COVID-19 or not, requiring certain public health precautions. Among other things,
22

23   Governor Inslee’s “Stay Home, Stay Healthy” order required the closure of all non-essential

24   businesses, including Plaintiff’s dental practice.
25           14.      Plaintiff’s property sustained direct physical loss or damage to as a result of the
26
     proclamations and orders.

     COMPLAINT—CLASS ACTION - 3                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 4 of 11



 1          15.     Plaintiff’s property will continue to sustain direct physical loss or damage covered
 2   by the Traveler’s policy or policies, including but not limited to business interruption, extra
 3
     expense, interruption by civil authority, and other expenses.
 4
            16.     Plaintiff’s property cannot be used for its intended purposes.
 5
            17.     As a result of the above, Plaintiff has experienced and will experience loss
 6

 7   covered by the Travelers policy or policies.

 8          18.     Plaintiff contacted Defendant Travelers about her losses but was verbally told by

 9   telephone that her losses would not be covered under her Travelers Businessowners’ Policy.
10                              V.     CLASS ACTION ALLEGATIONS
11
            19.     This matter is brought by Plaintiff Nguyen on behalf of herself and those similarly
12
     situated, under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
13
            20.     The Classes that Plaintiff Nguyen seek to represent are defined at this time as:
14
                    A.      Business Income Coverage Breach of Contract Class: All persons and
15

16          entities in the United States insured under a Travelers policy with Business Income

17          Coverage who suffered a suspension of their business at the covered premises due to
18          COVID-19 and whose Business Income claim was denied by Travelers.
19
                    B.      Business Income Coverage Declaratory Relief Class: All persons and
20
            entities in the United States insured under a Travelers policy with Business Income
21
            Coverage who suffered a suspension of their business at the covered premises due to
22

23          COVID-19.

24                  C.      Extra Expense Breach of Contract Class: All persons and entities in the

25          United States insured under a Travelers policy with Extra Expense coverage who sought
26          to minimize the suspension of business at the covered premises in connection with

     COMPLAINT—CLASS ACTION - 4                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 5 of 11



 1          COVID-19 and whose Extra Expense coverage claim was denied by Travelers despite
 2          their efforts to minimize the suspension of their business.
 3
                    D.      Extra Expense Declaratory Relief Class: All persons and entities in the
 4
            United States insured under a Travelers policy with Extra Expense coverage who sought
 5
            to minimize losses from the suspension of their business at the covered premises due to
 6

 7          COVID-19.

 8                  E.      Extended Business Income Breach of Contract Class: All persons and

 9          entities in the United States insured under a Travelers policy with Extended Business
10          Income coverage who suffered a suspension of their business at the covered premises due
11
            to COVID-19.
12
                    F.      Extended Business Income Declaratory Relief Class: All persons and
13
            entities in the United States insured under a Travelers policy with Extended Business
14

15          Income coverage who suffered a suspension of their business at the covered premises due

16          to COVID-19.

17                  G.      Civil Authority Breach of Contract Class: All persons and entities in the
18
            United States insured under a Travelers policy with Civil Authority coverage who
19
            suffered a loss of business income and/or extra expense due to the impact of COVID-19
20
            and whose Civil Authority claim was denied by Travelers.
21
                    H.      Civil Authority Declaratory Relief Class: All persons and entities in the
22

23          United States insured under a Travelers policy with Civil Authority coverage who

24          suffered a loss of business income and/or extra expense due to the impact of COVID-19.
25          21.     Excluded from the Class are Defendant’s officers, directors, and employees; the
26
     judicial officers and associated court staff assigned to this case; and the immediate family

     COMPLAINT—CLASS ACTION - 5                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 6 of 11



 1   members of such officers and staff. Plaintiff Nguyen reserves the right to amend the Class
 2   definition based on information obtained in discovery.
 3
            22.     This action may properly be maintained on behalf of each proposed Class under
 4
     the criteria of Rule 23 of the Federal Rules of Civil Procedure.
 5
            23.     Numerosity: The members of the Class are so numerous that joinder of all
 6

 7   members would be impractical. Plaintiff is informed and believes that the proposed Class

 8   contains thousands of members. The precise number of class members can be ascertained

 9   through discovery, which will include Defendant’s records of policyholders.
10          24.     Commonality and Predominance: Common questions of law and fact
11
     predominate over any questions affecting only individual members of the Class. Common
12
     questions include, but are not limited to, the following:
13
                    A.      Whether the class members suffered covered losses based on common
14

15          policies issued to members of the Class;

16                  B.      Whether Travelers acted in a manner common to the class and wrongfully

17          denied claims for coverage arising from COVID-19 and/or closure orders issued by
18
            Governor Inslee and others civil authorities;
19
                    C.      Whether Business Income coverage in Travelers’ policies of insurance
20
            applies to a suspension of business related to COVID-19 and/or closure orders issued by
21
            Governor Inslee and others civil authorities;
22

23                  D.      Whether Travelers’ Extra Expense coverage applies to efforts to minimize

24          a loss related to COVID-19 and/or closure orders issued by Governor Inslee and others
25          civil authorities;
26

     COMPLAINT—CLASS ACTION - 6                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
              Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 7 of 11



 1                    E.     Whether Travelers’ Extended Business Income coverage applies to a
 2          suspension of business related to COVID-19 and/or closure orders issued by Governor
 3
            Inslee and others civil authorities;
 4
                      F.     Whether Travelers’ Civil Authority Coverage applies to a suspension of
 5
            business due to the impact of COVID-19 and/or closure orders issued by Governor Inslee
 6

 7          and others civil authorities;

 8                    G.     Whether Travelers has breached its contracts of insurance through a

 9          blanket denial of all claims based on business interruption, business income loss or
10          closures related to COVID-19 and/or closure orders issued by Governor Inslee and others
11
            civil authorities;
12
                      H.     Whether, because of Defendant’s conduct, Plaintiff Nguyen and the class
13
            members have suffered damages; and if so, the appropriate amount thereof; and
14

15                    I.     Whether, because of Defendant’s conduct, Plaintiff Nguyen and the class

16          members are entitled to equitable and declaratory relief, and if so, the nature of such

17          relief.
18
            25.       Typicality: Plaintiff Nguyen’s claims are typical of the claims of the members of
19
     the classes. Plaintiff Nguyen and all the members of the classes have been injured by the same
20
     wrongful practices of Defendant. Plaintiff Nguyen’s claims arise from the same practices and
21
     course of conduct that give rise to the claims of the members of the Class and are based on the
22

23   same legal theories.

24          26.       Adequacy: Plaintiff Nguyen will fully and adequately assert and protect the
25   interests of the classes and has retained class counsel who are experienced and qualified in
26

     COMPLAINT—CLASS ACTION - 7                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
               Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 8 of 11



 1   prosecuting class actions. Neither Plaintiff Nguyen nor her attorneys have any interests contrary
 2   to or in conflict with the Class.
 3
              27.    Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or Varying
 4
     Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
 5
     adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
 6

 7   common to all members of the class. The prosecution of separate actions by individual members

 8   of the classes would risk of inconsistent or varying interpretations of those policy terms and

 9   create inconsistent standards of conduct for Defendant. The policy interpretations sought by
10   Plaintiff could also impair the ability of absent class members to protect their interests.
11
              28.    Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
12
     Defendant acted or refused to act on grounds generally applicable to Plaintiff and other members
13
     of the proposed classes making injunctive relief and declaratory relief appropriate on a classwide
14

15   basis.

16            29.    Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is

17   superior to all other available methods of the fair and efficient adjudication of this lawsuit. While
18
     the aggregate damages sustained by the classes are likely to be in the millions of dollars, the
19
     individual damages incurred by each class member may be too small to warrant the expense of
20
     individual suits. Individual litigation creates a risk of inconsistent and/or contradictory decisions
21
     and the court system would be unduly burdened by individual litigation of such cases. A class
22

23   action would result in a unified adjudication, with the benefits of economies of scale and

24   supervision by a single court.
25

26

     COMPLAINT—CLASS ACTION - 8                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 9 of 11



 1                                    VI.     CAUSES OF ACTION
 2                                 Count One—Declaratory Judgment
 3             (Brought on behalf of the Business Income Coverage Declaratory Relief Class,
 4   Extended Business Income Declaratory Relief Class, Civil Authority Declaratory Relief Class,
                           and Extra Expense Declaratory Relief Class)
 5
            30.     Previous paragraphs alleged are incorporated herein.
 6
            31.     This is a cause of action for declaratory judgment pursuant to the Declaratory
 7

 8   Judgment Act, codified at 28 U.S.C. § 2201.

 9          32.     Plaintiff Nguyen brings this cause of action on behalf of the Business Income

10   Coverage Declaratory Relief Class, Extended Business Income Declaratory Relief Class, Civil
11   Authority Declaratory Relief Class, and Extra Expense Declaratory Relief Class.
12
            33.     Plaintiff Nguyen seeks a declaratory judgment declaring that Plaintiff Nguyen’s
13
     and class members losses and expenses resulting from the interruption of their business are
14
     covered by the Policy.
15

16          34.     Plaintiff Nguyen seeks a declaratory judgment declaring that Travelers is

17   responsible for timely and fully paying all such losses.

18                                   Count Two—Breach of Contract
19            (Brought on behalf of the Business Income Coverage Breach of Contract Class,
20     Extended Business Income Breach of Contract Class, Civil Authority Breach of Contract
                       Class, and Extra Expense Breach of Contract Class)
21
            35.     Previous paragraphs alleged are incorporated herein.
22
            36.     Plaintiff Nguyen brings this cause of action on behalf of the Business Income
23

24   Coverage Breach of Contract Class, Extended Business Income Breach of Contract Class, Civil

25   Authority Breach of Contract Class, and Extra Expense Breach of Contract Class.

26

     COMPLAINT—CLASS ACTION - 9                                        K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101 -3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
              Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 10 of 11



 1          37.     The Policy is a contract under which Plaintiff Nguyen and the class paid
 2   premiums to Travelers in exchange for Travelers’s promise to pay Plaintiff Nguyen and the class
 3
     for all claims covered by the Policy.
 4
            38.     Plaintiff Nguyen has paid its insurance premiums.
 5
            39.     Plaintiff Nguyen will soon file a written claim for her loss covered by the Policy.
 6

 7   Upon information and belief, Travelers has denied coverage for other similarly situated

 8   policyholders and will again deny Plaintiff Nguyen’s claim.

 9          40.     Denying coverage for the claim is a breach of the insurance contract.
10          41.     Plaintiff Nguyen is harmed by the breach of the insurance contract by Travelers.
11
                                     VII.    PRAYER FOR RELIEF
12
            1.      A declaratory judgment that the policy or policies cover the plaintiff’s losses and
13
     expenses resulting from the interruption of the plaintiff’s business by COVID-19.
14
            2.      A declaratory judgment that the defendant is responsible for timely and fully
15

16   paying all such losses.

17          3.      Damages.
18          4.      Pre-judgment interest.
19
            5.      Reasonable attorney fees and costs.
20
            6.      Such further and other relief as the Court shall deem appropriate.
21
                                      VIII. DEMAND FOR JURY
22
            Plaintiff Nguyen demands a jury trial on all claims so triable.
23

24

25

26

     COMPLAINT—CLASS ACTION - 10                                        K E L L E R R O H R B AC K      L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:20-cv-00597-RSM Document 1 Filed 04/21/20 Page 11 of 11



 1             DATED this 21st day of April, 2020.
 2    StandardSig                                    KELLER ROHRBACK L.L.P.
 3
                                                     By: s/ Ian S. Birk
 4                                                   By: s/ Lynn L. Sarko
                                                     By: s/ Gretchen Freeman Cappio
 5                                                   By: s/ Irene M. Hecht
                                                     By: s/ Amy Williams Derry
 6                                                   By: s/ Maureen Falecki
 7                                                       Ian S. Birk, WSBA #31431
                                                         Lynn L. Sarko, WSBA #16569
 8                                                       Gretchen Freeman Cappio, WSBA #29576
                                                         Irene M. Hecht, WSBA #11063
 9                                                       Amy Williams Derry, WSBA #28711
                                                         Maureen Falecki, WSBA #18569
10                                                       1201 Third Avenue, Suite 3200
                                                         Seattle, WA 98101
11                                                       Telephone: (206) 623-1900
                                                         Fax: (206) 623-3384
12                                                       Email: ibirk@kellerrohrback.com
                                                         Email: lsarko@kellerrohrback.com
13                                                       Email: gcappio@kellerrohrback.com
                                                         Email: ihecht@kellerrohrback.com
14                                                       Email: awilliams-derry@kellerrohrback.com
                                                         Email: mfalecki@kellerrohrback.com
15
                                                     By: s/ Alison Chase
16                                                       Alison Chase, CA Bar #226976
                                                         801 Garden Street, Suite 301
17                                                       Santa Barbara, CA 93101
                                                         Email: achase@kellerrohrback.com
18                                                       Telephone: (805) 456-1496
                                                         Fax: (805) 456-1497
19
20                                                       Attorneys for Plaintiff
21

22

23
     4852-1607-6474, v. 1
24

25

26

     COMPLAINT—CLASS ACTION - 11                                        K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
